DETAILED ACTION
Claims 1-5, 7-10, 12-20, 22, and 26 are currently pending. 
Claims 6, 11, 21, and 23-25 have been cancelled. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 12, and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Document 1 (CN 106815808). 
Regarding claim 1, Document 1 teaches: 
A method for image processing, implemented on an image processing device, comprising: 
(Document 1, Page 4 S1, obtaining multi channel video camera) 
processing each of the plurality of source images by: 
retrieving a plurality of source image blocks from the source image according to block position information associated with the corresponding imaging sensor; (Document 1, Page 4 S1, obtaining multi channel video camera and original image preset coordinate mapping table) 
generating, for each of the plurality of source image blocks, a target image block based on the source image block; (Document 1, page 4 S2, based on a preset coordinate mapping table, determining panoramic image with the original image pixels corresponding relation between the point coordinate us) and 
forming a target image based on the generated target image blocks; (Document 1 page 7, in step s3 in order to each of the blocks as a unit, the source image pixel point find block with the target image pixel point one correspondence relationship)  and 
generating a combined image based on the target images.  (Document 1, page 6 S3, after interpolation to the block of the original image, the pixel point in each of the small blocks to the pixel value of the projection mapping and the basis of the mapping the result is the final panoramic image)

Regarding claim 12, Document 1 teaches: 
A system for image processing, comprising:
 a plurality of imaging sensors; (Document 1, Page 4 S1, obtaining multi channel video camera)
a storage medium, including instructions; (Document 1 page 7 FPGA) and 
(Document 1 page 7 FPGA) 
obtain a plurality of source images generated by the plurality of imaging sensors; (Document 1, Page 4 S1, obtaining multi channel video camera) 
process each of the plurality of source images by:  Preliminary Amendment Attorney Docket No.: 20633-0079US00 
Application No.: Not yet assigned (Continuation of International Application No. PCT/CN2018/115405) Page 6 of 11 retrieving a plurality of source image blocks from the source image according to block position information associated with the corresponding imaging sensor; (Document 1, Page 4 S1, obtaining multi channel video camera and original image preset coordinate mapping table)
 generating, for each of the plurality of source image blocks, a target image block based on the source image block; (Document 1, page 4 S2, based on a preset coordinate mapping table, determining panoramic image with the original image pixels corresponding relation between the point coordinate us) and 
forming a target image based on the generated target image blocks; (Document 1 page 7, in step s3 in order to each of the blocks as a unit, the source image pixel point find block with the target image pixel point one correspondence relationship) and 
generate a combined image based on the target images.  (Document 1, page 6 S3, after interpolation to the block of the original image, the pixel point in each of the small blocks to the pixel value of the projection mapping and the basis of the mapping the result is the final panoramic image)






A non-transitory computer readable medium, comprising instructionsPreliminary Amendment Attorney Docket No.: 20633-0079US00 Application No.: Not yet assigned (Continuation of International Application No. PCT/CN2018/115405) Page 10 of 11 compatible for image processing, wherein when executed by at least one processor of an electronic device, the instructions direct the at least one processor to execute an image processing process, (Document 1 page 7 FPGA)  which comprises: 
obtaining a plurality of source images generated by a plurality of imaging sensors; (Document 1, Page 4 S1, obtaining multi channel video camera)
processing each of the plurality of source images by: 
retrieving a plurality of source image blocks from the source image according to block position information associated with the corresponding imaging sensor; (Document 1, Page 4 S1, obtaining multi channel video camera and original image preset coordinate mapping table)
 generating, for each of the plurality of source image blocks, a target image block based on the source image block; (Document 1, page 4 S2, based on a preset coordinate mapping table, determining panoramic image with the original image pixels corresponding relation between the point coordinate us) and
 forming a target image based on the generated target image blocks; (Document 1 page 7, in step s3 in order to each of the blocks as a unit, the source image pixel point find block with the target image pixel point one correspondence relationship)  and 
generating a combined image based on the target images. (Document 1, page 6 S3, after interpolation to the block of the original image, the pixel point in each of the small blocks to the pixel value of the projection mapping and the basis of the mapping the result is the final panoramic image)

Allowable Subject Matter
Claims 2-5, 7-10, 13-17, 18-20 and 22 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 2, neither the closest known prior art nor any reasonable combination thereof, teaches: 
retrieving a plurality of calibration source images generated by the plurality of imaging sensors; 
generating, based on the plurality of calibration source images, a plurality of calibration target images; and
 for each of the plurality of imaging sensors: 
dividing the corresponding calibration target image into a plurality of calibration target image blocks;
 for each of the plurality of calibration target image blocks, identifying an image region in the calibration source image including pixels for generating the calibration target image block as a corresponding calibration source image block; and  Preliminary Amendment Attorney Docket No.: 20633-0079US00 
Application No.: Not yet assigned (Continuation of International Application No. PCT/CN2018/115405) Page 3 of 11 obtaining the block position information associated with the imaging sensor indicating positions of the calibration source image blocks in the corresponding calibration source image.  
Claims 3-5 depend from claim 2 and are therefore also objected to as being dependent upon a rejected base claim. 


Claims 8-10 depend from claim 7 and are therefore also objected to as being dependent upon a rejected base claim. 

Regarding claim 13, neither the closest known prior art, nor any reasonable combination thereof, teaches: 
retrieving a plurality of calibration source images generated by the plurality of imaging sensors; 
generating, based on the plurality of calibration source images, a plurality of calibration target images; and 
for each of the plurality of imaging sensors: 
dividing the corresponding calibration target image into a plurality of calibration target image blocks; 

obtaining the block position information associated with the imaging sensor indicating positions of the calibration source image blocks in the corresponding calibration source image.  
Claims 14-17 depend from claim 13 and are therefore also objected to as being dependent upon a rejected base claim. 

Regarding claim 18, neither the closest known prior art, nor any reasonable combination thereof, teaches: further comprising: a first storage device that stores the plurality of source images; and a second storage device, wherein to retrieve the plurality of source image blocks in the source image according to block position information, the at least one processor is configured to: transmit, via a burst transmission protocol, according to the block position information associated with the corresponding imaging sensor, an ith source image block from the first storage device to the second storage device, wherein: i is an integer between 1 and the total number of the source image blocks, and data of the ith source image block for generating an ith target image block is retrieved from the second storage device.  
	Claims 19-20 and 22 depend from claim 18 and are therefore also objected to as being dependent upon a rejected base claim. 




Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLY K DELANEY whose telephone number is (571)272-3589. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Molly Delaney/Examiner, Art Unit 2666